Citation Nr: 1108364	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a kidney disorder, including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from May 1965 to May 1969 and from September 1969 to July 1971.

This appeal initially came to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board Remanded the issues addressed in this appeal in March 2010.


FINDINGS OF FACT

1.  The Veteran's current respiratory disorder, early obstructive lung disease, is not related to the Veteran's military service or to exposure to Agent Orange during that service.

2.  It is at least as likely as not that the Veteran's current chronic kidney disease is caused by service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, diagnosed as early obstructive lung disease, are not met, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2010).

2.  The criteria for service connection for chronic kidney disease are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for the claimed disorders.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Veteran's claim for service connection for a kidney disorder is granted in this decision.  Therefore, no further discussion of the application of the VCAA to that claim is required, since the claim has been granted.  

As to the Veteran's claim for service connection for a lung disorder, the RO issued letters in July 2007 and January 2008 that advised the Veteran of the criteria for establishing service connection and set forth the law governing determination of the degree of disability and the effective date of a grant of service connection, if service connection were to be granted.  Following the Board's 2010 Remand, the Appeals Management Center issued an April 2010 letter which again provided each item of required notice.  These communications advised the Veteran of all information for which notice is required under the VCAA.  

To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  The Veteran does not contend that there are any additional service treatment records or other service records which should be obtained.

In the 2010 Remand, the Board directed that the Veteran be afforded VA examination as necessary to determine whether the Veteran currently manifested the respiratory disorder for which he was seeking service connection, and, if so, to obtain medical opinion as to the likelihood that the current respiratory disorder was related to the Veteran's service, including exposure to Agent Orange.  That examination was afforded to the Veteran in May 2010.  The Board finds that the development undertaken following the May 2010 Remand provides substantial compliance with the Remand, and no further action is required to comply with the Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

No further notice or assistance to the appellant is required.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Claims for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  Bronchiectasis is a respiratory disorder which may be presumed service-connected is appearing within one year after a Veteran's service discharge.  However, there is no diagnosis of bronchiectasis in this case, and the Veteran does not contend that a respiratory disorder was manifested in service or within one year thereafter.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

1.  Claim for service connection for a respiratory disorder

On VA examination conducted in May 2010, the examiner noted, as to the Veteran's occupational history, that he worked for Exxon Mobile for more than 30 years in an extraction plant for oil wells.  That occupation exposed the Veteran to hydrogen sulfide and sulfuric acid.  

The Veteran complained of dyspnea for which he was not receiving medications, oxygen, or other treatment.  The Veteran reported that he had not smoked cigarettes since 1970.  Pulse oximetry was 98 percent.  At this time, pulmonary function testing disclosed a mild restrictive defect and minimal restrictive disease.  

The examiner concluded that the Veteran manifested early obstructive lung disease.  The examiner opined that it was less than likely that the Veteran's early obstructive lung disease was related to, caused by, or worsened beyond the natural progression by the Veteran's exposure to Agent Orange, or by his military service.  In support of the determination that the current respiratory disorder did not start in service or as a result of service, the examiner explained that the Veteran's chest x-ray was normal, there was a long history of working around chemicals, and the current defect was consistent with his age and body habitus.  

The opinion rendered in May 2010 is unfavorable to the Veteran's claim.  The opinion is persuasive, since the report demonstrates that the examiner considered the Veteran's military history, post-military history, occupational history, and current findings on physical examination, radiologic examination, and pulmonary function testing.  

The only evidence favorable to the Veteran's claim is the Veteran's own lay statement, dated in July 2007, in which he indicated his belief that a respiratory problem resulted from his exposure to Agent Orange.  The Board has considered whether the Veteran is competent to provide medical opinion as to the etiology of the diagnosed respiratory disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While a Veteran is competent to testify as to a condition within his knowledge and personal observation, the onset of a respiratory disorder or the cause of a respiratory disorder is not readily susceptible to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  The Board finds that the Veteran's lay statements are not competent evidence of onset or causation of a current respiratory disorder, since the onset of a respiratory disorder is not observable.  

The Veteran is certainly capable of describing the onset of symptoms, such as dyspnea on exertion.  However, the record does not indicate an allegation in this case that symptoms of a respiratory disorder have been chronic and continuous since active service.  Since the onset of symptoms of the current respiratory disorder did not begin until many years after the Veteran's service, the Veteran's lay testimony is not competent to establish a link between exposure to Agent Orange in service and his current respiratory disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Private clinical records dated primarily from 2005 through 2007 have been obtained.  The private clinical records do not include an opinion as to the etiology or onset of a respiratory disorder.  These records are neither favorable nor unfavorable to the Veteran's claim.  

Thus, the only competent evidence as to the likelihood that a current respiratory disorder is linked to the Veteran's military service or his exposure to Agent Orange is the May 2010 medical opinion.  That opinion is unfavorable to the Veteran's claim.  This unfavorable opinion constitutes a preponderance of the competent evidence, since there is no other competent evidence addressing the questions.  As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.

2.  Claim for service connection for a kidney disorder

On VA examination conducted in May 2010, the examiner noted the Veteran's current diagnosis of diabetes mellitus and treatment for that disorder.  The examiner noted that the Veteran had been treated for hypertension for 20 years and for diabetes mellitus for 10 years.  A diagnosis of chronic renal disease, Stage II to Stage III, was assigned in 2007.  The examiner concluded that it was at least as likely as not that the Veteran's current kidney disease is related to service-connected diabetes mellitus.  

Resolving doubt in the Veteran's favor, this evidence is favorable to the Veteran's claim.  There is no evidence which directly addresses the question of etiology of kidney disease other than the May 2010 opinion.  Since this opinion is favorable to the Veteran's claim, the Board finds that the evidence is in favor of the claim.  The claim may be granted.









ORDER

Entitlement to service connection for a respiratory disorder, including as a result of exposure to Agent Orange, is denied.

Entitlement to service connection for a kidney disorder, diagnosed as chronic kidney disease, is granted.  




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


